George Rose Smith, J. (dissenting). With respect to the killing of the cow I see no difference between this case and Chicago, R. I. & P. R. Co. v. Reeves, 217 Ark. 33, 231 S. W. 2d 103. In both cases the engineer testified that after a warning whistle had been sounded the animal suddenly ran in front of-the locomotive at a time when it was too late to stop the train. In neither case is there any proof of negligence on the part of the defendant, other than the statutory presumption which disappears when rebutting evidence is presented. Since I regard the Beeves case as controlling I would affirm the judgment only on condition that the damages for the death of the cow be remitted. Ward and Robinson, JJ., join in this dissent.